Opinion filed July 22, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-09-00054-CR
                                         __________

                     LOUIS CORONA BARRIENTES, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 42nd District Court

                                      Taylor County, Texas

                                  Trial Court Cause No. 23153A


                              MEMORANDUM OPINION

       Upon his plea of guilty, the trial court convicted Louis Corona Barrientes of the offense
of murder and assessed his punishment at confinement for life. We affirm.
       Appellant and the victim were involved in a relationship for approximately two years.
During the relationship, they had numerous physical altercations. Appellant and the victim
argued on the night of the murder. The following day, the victim’s body was found in the back
of a vehicle at the residence of appellant’s brother-in-law. The victim had visible injuries on her
body.    After obtaining a search warrant for appellant’s residence, officers found blood
throughout appellant’s residence. Appellant was later arrested at his grandmother’s residence.
        The trial court found appellant incompetent to stand trial and ordered appellant to
inpatient treatment. Appellant later confessed to the murder and entered a plea of guilty.
        In his sole issue on appeal, appellant argues that the evidence is factually insufficient to
support his punishment of confinement for life.        In arguing that the evidence is factually
insufficient to support his punishment, appellant states that his criminal history only includes
misdemeanor offenses. Appellant further states that he has a mental health diagnosis of bipolar
and schizophrenia that went untreated before his arrest for the current offense.
        Appellant asks us to revisit our holdings in Bradfield v. State, 42 S.W.3d 350 (Tex.
App.—Eastland 2001, pet. ref’d), and Flores v. State, 936 S.W.2d 478 (Tex. App.—Eastland
1996, pet. ref’d), in which we found that factual sufficiency review does not extend to the
assessment of punishment.       In Bradfield, we stated that factual sufficiency review under
Clewis v. State, 922 S.W.2d 126 (Tex. Crim. App. 1996), applies to the elements of the offense
upon which the State has the burden of proof. Bradfield, 42 S.W.3d at 352. The determination
of an element of the offense or other fact issue is different from the assessment of punishment.
Id. We again decline to apply factual sufficiency review to the assessment of punishment. We
note that our decision is consistent with that of other courts of appeals. See Burrus v. State, 266
S.W.3d 107 (Tex. App.—Fort Worth 2008, no pet.); Robertson v. State, 245 S.W.3d 545 (Tex.
App.—Tyler 2007, pet. ref’d). We overrule appellant’s sole issue on appeal.
        We affirm the trial court’s judgment.




                                                             JIM R. WRIGHT
                                                             CHIEF JUSTICE


July 22, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2